PER CURIAM.
Appellant sued appellees for injuries he sustained as a result of the alleged threatening actions of appellees’ dog. The trial court entered a summary judgment for ap-pellees, and this appeal ensued.
From our examination of the briefs and record, we conclude there are genuine issues of fact remaining which require resolution by a jury. Whether the door to the utility room was indeed ajar so that the dog could get out, and whether the dog’s “growling and lunging” was directed at appellant are questions of fact which the court was not at liberty to determine.
Accordingly, the summary judgment appealed from is reversed, and the cause is remanded for further proceedings.
Reversed and remanded.
DOWNEY, C. J., and LETTS and BERA-NEK, JJ., concur.